VALHI REPORTS THIRD QUARTER 2008 RESULTS DALLAS, TEXAS November 5, 2008.Valhi, Inc. (NYSE: VHI) reported a net loss of $23.2 million, or $.20 per diluted share, in the third quarter of 2008 as compared to a net loss of $52.7 million, or $.46 per diluted share, in the third quarter of 2007.For the first nine months of 2008, Valhi reported a net loss of $29.3 million, or $.25 per diluted share, compared to a net loss of $31.5 million, or $.27 per diluted share, in the first nine months of The Chemicals Segment’s sales increased $2.3 million in the third quarter of 2008 as compared to the third quarter of 2007, and increased $70.1 million in the first nine months of 2008 as compared to the same period in 2007. In the third quarter the favorable effect of fluctuations in currency exchange rates, which increased sales by approximately $24 million, and increases in average TiO2 prices more than offset the effect of lower sales volumes.In the first nine months of 2008 the favorable effect of fluctuations in currency exchange rates, which increased sales by approximately $77 million, more than offset the decline in sales volumes.Kronos’ average TiO2 selling prices in the third quarter of 2008 were 6% higher than the third quarter of 2007, and prices were flat in the year-to-date period.Kronos'
